      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 1 of 36



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                 )
ESTER LELCHOOK, et al.,                          )
                                                 )
                       Plaintiffs,               )
                                                 )
v.                                               ) Civil Case No.: 16-01550 (RC/RMM)
                                                 )
SYRIAN ARAB REPUBLIC,                            )
                                                 )
                       Defendant.                )
                                                 )


                            REPORT AND RECOMMENDATION

       Plaintiffs Ester Lelchook, Michal Lelchook, Yael Lelchook, Alexander Lelchook, and

Doris Lelchook (collectively “Plaintiffs” or “the Lelchooks”), brought this action under the

Foreign Sovereign Immunities Act (“FSIA”), 28 U.S.C. § 1602, et seq., against Defendant, the

Syrian Arab Republic (“Defendant” or “Syria”), seeking damages for wrongful death and

intentional infliction of emotional distress, arising from the death of David Martin Lelchook, a

United States citizen. See Corrected Compl. (“Compl.”) ¶¶ 1–36, ECF No. 2. The Clerk of

Court entered default against Syria on September 20, 2017, and Plaintiffs now seek default

judgment as to liability. See Default, ECF No. 15; Pls.’ Mot. for Default J. as to Liability (“Pls.’

Mot.”), ECF No. 17. Plaintiffs’ Motion for Default Judgment as to Liability (“Motion”) was

referred to the undersigned for a Report and Recommendation. See Order Referring Case, ECF

No. 18. Having considered the Motion and the relevant portions of the record, and for the

reasons discussed below, the undersigned recommends that the Court GRANT-IN-PART and

DENY-IN-PART Plaintiffs’ Motion.
        Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 2 of 36



                                        BACKGROUND

   I.      Factual Background1

        Hezbollah is a terrorist organization that operates out of Lebanon. See Pls.’ Mot., Ex. A.

(“Schenker Decl.”) at 6, ECF No. 17-2 (quoting The Syria Accountability and Lebanese

Sovereignty Restoration Act of 2003, PL 108-175);2 Brewer v. Islamic Republic of Iran, 664 F.

Supp. 2d 43, 46 (D.D.C. 2009); FED. R. EVID. 201. Iran created Hezbollah in the early 1980s as

a proxy militia “primarily focused on fighting Israel.” Schenker Decl. at 5. Syria, which already

was an ally of Iran, additionally and independently established ties with Hezbollah. Id.

        Since Hezbollah’s establishment in the 1980s, Syria has “served as a key point of

transshipment of Iranian weapons and military materiel” to Hezbollah. Id. at 4. After Bashar al

Assad became the president of Syria in 2000, Syria “emerged as a leading source of weapons to

Hezbollah” and began direct shipment of its own military materiel. Id. at 4, 7. As a result, since

2001, Syria has provided weapons and ammunition to Hezbollah by two means: (1)

transshipment of military materiel from Iran; and (2) directly providing military materiel from

Syria. Id. at 5–9. The provision of weapons from Syria to Hezbollah during this time resulted in

a significant stockpile of rocketry by 2006. Id. at 7–9.




   1
     The facts discussed in the Background are drawn from Plaintiffs’ complaint and the
declaration of Plaintiffs’ expert witness on Hezbollah and Syria, David Schenker, attached to
Plaintiffs’ Motion. See Pls.’ Mot, Ex. A (“Schenker Decl.”), ECF No. 17-2. As further
discussed below, Mr. Schenker bases his testimony on his expertise and personal research
including primary sources and interviews. See id. See generally Thuneibat v. Syrian Arab
Republic, 167 F. Supp. 3d 22, 28 (D.D.C. 2016) (relying on the complaint and an informed
expert declaration in setting forth the factual background). The undersigned will make specific
findings of fact as part of the analysis of liability. See infra Discussion.
   2
      Page numbers cited in this Report and Recommendation reference the ECF page numbers
present in the header of the document.


                                                 2
         Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 3 of 36



         In the summer of 2006, Hezbollah and Israel were at war for thirty-three days from July

12 to August 14, 2006. Schenker Decl. at 4. During this time Hezbollah fired almost 4,000

rockets into Israel. Id. at 7. Of these, Hezbollah launched approximately 3,500 shorter range

missiles into Israel from Lebanon. Id. at 8–9. These missiles were primarily either transshipped

through Syria or manufactured directly by Syria. Id. at 7–9. Hezbollah was the only known

group firing missiles into Israel from Lebanon during this time. Id. at 9.

         The present action arises out of the events that occurred on August 2, 2006. On that day,

a rocket attack from Hezbollah struck Kibbutz Saar, a kibbutz in the northern region of Israel,

where David Lelchook resided. See id. at 9; Compl. ¶¶ 14–16. David Lelchook was traveling to

the safe room of his home when he was struck by shrapnel from one of the missile strikes.

Compl. ¶¶ 14–15. He subsequently died of his injuries. Id. at ¶ 16.

   II.      Procedural Background

         The Lelchooks filed this action on August 1, 2016 and corrected their Complaint on

August 3, 2016. See generally Initial Compl., ECF 1.; Compl.3 The Lelchooks effected service

on May 29, 2017 and filed proof of service with the Court on September 13, 2017. See Return of

Serv./Aff., ECF No. 13. Pursuant to 28 U.S.C. § 1608, Syria had until sixty days after service, or

July 28, 2017, to file an answer or otherwise respond to the complaint. 28 U.S.C. § 1608(d).




   3
      The Lelchooks initiated this action within the applicable statute of limitations. Cf. Sheikh
v. Republic of Sudan, 308 F. Supp. 3d 46, 51 (D.D.C. 2018), reconsideration denied sub nom.
Kinyua v. Republic of Sudan, No. CV 14-2118 (JDB), 2018 WL 2272779 (D.D.C. May 17, 2018)
(determining that special circumstances existed to exercise the court’s discretion and consider
sua sponte the FSIA’s non-jurisdictional statute of limitations). Under the FSIA, the Lelchooks
had until August 2, 2016 to file their claim. See 28 U.S.C. § 1605A(b) (“an action may be
brought or maintained . . . if the action is commenced . . . not later than the latter of — (1) 10
years after April 24, 1996; or (2) 10 years after the date on which the cause of action arose”).
The Lelchooks timely filed this action on August 1, 2016, less than ten years after the August 2,
2006 rocket attack.


                                                 3
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 4 of 36



Syria filed no response, and the Lelchooks requested that the Clerk of Court enter default against

Syria. See Decl. in Supp. of Default, ECF No. 14. On September 20, 2017, the Clerk of Court

entered default against Syria. See Clerk’s Entry of Default, ECF No. 15.

       Approximately three months after default was entered, the Lelchooks filed the instant

Motion for Default Judgment as to Liability. See generally Pls.’ Mot. The Lelchooks submitted

six exhibits in support of the motion, including two expert declarations, copies of the passports

of David Lelchook, Michal Lelchook, and Yael Lelchook, and a copy of an Inheritance Order

issued by the Inheritance Registrar in Israel. See Pls.’ Mot, Pls.’ Mem. in Supp. of Pls.’ Mot. for

Default J. as to Liability (“Pls.’ Mem.”), Exs. A–F, ECF Nos. 17-2–17-7. Judge Contreras

subsequently referred the Motion to the undersigned for resolution. See Order Referring Case,

ECF 18.

       On February 7, 2018, the undersigned directed the Lelchooks to submit a status report

regarding how they would like to proceed in the matter and whether they believed an evidentiary

hearing was necessary. See 2/7/2018 Minute Order. In response, the Lelchooks advised the

Court that if a hearing were held, they would present the documentary evidence already

submitted with Plaintiffs’ Motion, in addition to one expert to testify regarding Hezbollah and

Syria’s support of that organization. See Pls.’ Status Report at 2–3, ECF No. 19. The Lelchooks

further indicated that upon any entry of default judgment regarding liability, they intend to

submit documentary evidence regarding the damages each plaintiff suffered. Id. at 3. The

Lelchooks have submitted two supplemental filings in support of the motion. On March 26,

2018, Plaintiffs submitted Doris Lelchook’s and Alexander Lelchook’s birth certificates. See

Notice of Suppl. Filing of Evid. in Supp. of Pls.’ Mot., ECF No. 20; see also Pls.’ Mem. at 8 n.3

(representing that the “Passports/birth Certificates of Alexander Lelchook and Doris Lelchook”




                                                 4
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 5 of 36



would be provided in a supplemental filing). And on November 13, 2018, the Lelchooks

submitted a supplemental memorandum, including six declarations, in response to the Court’s

September 17, 2018 Minute Order, which requested additional information regarding the

Lelchooks’ claim for intentional infliction of emotional distress, and clarification of whether

Ester Lelchook pursues any claims in her individual capacity. See Pls.’ Suppl. Mem. in Supp. of

Mot. for Default J. as to Liability (“Pls.’ Suppl. Mem.”), ECF No. 22.

                                      LEGAL STANDARD

       Federal Rule of Civil Procedure 55 establishes a two-step procedure that a plaintiff must

follow to obtain default judgment. First, the plaintiff must ask the Clerk of Court to enter default

based on a party’s failure “to plead or otherwise defend” in response to the complaint. F ED. R.

CIV. P. 55(a). Second, after the Clerk has entered default, the plaintiff must file a motion for

default judgment. Id. 55(b)(2). Although courts strongly prefer to resolve claims on the merits,

default judgment is appropriate where “the adversary process has been halted because of an

essentially unresponsive party.” J.D. Holdings, LLC v. BD Ventures, LLC, 766 F. Supp. 2d 109,

113 (D.D.C. 2011) (quoting Cumis Ins. Soc’y, Inc. v. Billups, No. 10-1478 (ESH), 2010 WL

4384228, at *2 (D.D.C. Nov. 4, 2010)) (internal quotation marks omitted); see Darby v.

McDonald, 307 F.R.D. 254, 257 (D.D.C. 2014) (noting courts disfavor default judgments and

will resolve disputes based on their merits when possible).

       In FSIA actions, a claimant is “not automatically entitle[d] . . . to judgment when a

foreign state defaults.” Oveissi v. Islamic Republic of Iran, 573 F.3d 835, 838 (D.C. Cir. 2009)

(citing Roeder v. Islamic Republic of Iran, 333 F.3d 228, 232 (D.C. Cir. 2003)); see also Mwani

v. bin Laden, 417 F.3d 1, 6 (D.C. Cir. 2005). Instead, default judgment in FSIA cases is

appropriate only when:




                                                 5
        Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 6 of 36



               (1) the Court has subject matter jurisdiction over the claims, (2)
               personal jurisdiction is properly exercised over the defendants, (3)
               the plaintiffs have presented satisfactory evidence to establish their
               claims against the defendants, and (4) the plaintiffs have
               satisfactorily proven that they are entitled to the monetary damages
               they seek.

Braun v. Islamic Republic of Iran, 228 F. Supp. 3d 64, 75 (D.D.C. 2017); see also 28 U.S.C. §

1608.

        Accordingly, the Court must first confirm “that it has subject matter jurisdiction over the

claims, [and] personal jurisdiction over the defendant.” Sterling Merch. Fin. Ltd. v. Republic of

Cabo Verde, 261 F. Supp. 3d 48, 50 (D.D.C. 2017); see also Cohen v. Islamic Republic of Iran,

238 F. Supp. 3d 71, 79 (D.D.C. 2017). The burden of establishing the Court’s jurisdiction lies

with the party seeking default judgment. Foley v. Syrian Arab Republic, 249 F. Supp. 3d 186,

190 (D.D.C. 2017) (citing Thuneibat v. Syrian Arab Republic, 167 F. Supp. 3d 22, 33 (D.D.C.

2016). Next, the Court must determine whether the plaintiff has “establishe[d] his claim or right

to relief by evidence satisfactory to the court.” 28 U.S.C. § 1608(e). To meet that burden, a

plaintiff “must present a legally sufficient prima facie case, in other words, ‘a legally sufficient

evidentiary basis for a reasonable jury to find for the plaintiff.’” Kilburn v. Islamic Republic of

Iran, 699 F. Supp. 2d 136, 150 (D.D.C. 2010) (quoting Gates v. Syrian Arab Republic, 580 F.

Supp. 2d 53, 63 (D.D.C. 2008), aff’d, 646 F.3d 1 (D.C. Cir. 2011)). This requirement essentially

parallels the requirements for a default judgment against the United States. See Braun, 228 F.

Supp. 3d at 74 (quoting Jerez v. Republic of Cuba, 775 F.3d 419, 423 (D.C. Cir. 2014)) (“‘This

provides foreign sovereigns a special protection akin to that assured the federal government by

Fed. R. Civ. P. 55(e),’ which has been renumbered by the 2007 amendment to Rule 55(d).”).

Compare 28 U.S.C. § 1608(e) with FED. R. CIV. P. 55(d) (“A default judgment may be entered

against the United States . . . only if the claimant establishes a claim or right to relief by evidence



                                                   6
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 7 of 36



that satisfies the court.”). Finally, the plaintiff must demonstrate that he or she is entitled to

damages. See Braun, 228 F. Supp. 3d at 75.

        A plaintiff may submit multiple types of evidence to support FSIA claims, including

“testimony, documentation, and affidavits.” Miango v. Democratic Republic of Congo, 288 F.

Supp. 3d 117, 123 (D.D.C. 2018) (citing cases). Given the difficulty of obtaining direct proof of

the types of conduct for which the FSIA provides a remedy, the FSIA permits courts to credit

indirect evidence and to impose a lower evidentiary burden than they might apply in a different

context. See Owens v. Republic of Sudan (Owens II), 864 F.3d 751, 785 (D.C. Cir. 2017).

However, “[i]n order to issue a default judgment under § 1608(e), a court must base its findings

of fact and conclusions of law upon evidence admissible under the Federal Rules of Evidence.”

Id. at 786 (citing Han Kim v. Democratic People’s Republic of Korea, 774 F.3d 1044, 1049

(D.C. Cir. 2014)). Although the court “may not unquestioningly accept a complaint’s

unsupported allegations as true,” Reed v. Islamic Republic of Iran, 845 F. Supp. 2d 204, 211

(D.D.C. 2012), “[u]ncontroverted factual allegations that are supported by admissible evidence

are taken as true.” Thuneibat, 167 F. Supp. 3d at 33 (citing cases); see also Hekmati v. Islamic

Republic of Iran, 278 F. Supp. 3d 145, 157 (D.D.C. 2017).

                                           DISCUSSION

        As the Clerk of Court has entered default against Syria, the Court must consider whether

the Lelchooks are entitled to default judgment on liability. The following analysis will first

evaluate whether and to what extent the expert testimony submitted by the Lelchooks provides a

satisfactory evidentiary basis for the default judgment analysis. The undersigned will then

evaluate whether the Lelchooks have established: (1) subject matter jurisdiction; (2) personal

jurisdiction; and (3) their claims for liability against Syria. This Report and Recommendation




                                                   7
        Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 8 of 36



will not evaluate the Lelchooks’ entitlement to damages because the Motion seeks default

judgment only as to liability. See Pls.’ Mem. at 14.

   I.        Admissibility of Plaintiffs’ Expert Testimony

         When evaluating FSIA claims, courts may rely on expert testimony to determine

jurisdiction, liability, or the factual basis of the plaintiff’s claims. See Owens II, 864 F.3d at

787–88. Indeed, given the “dearth of firsthand evidence, reliance upon secondary materials and

the opinions of experts is often critical in order to establish the factual basis of a claim under the

FSIA terrorism exception.” Id. at 787. The expert testimony need only be “admissible” and

“satisfactory to the court.” See id. at 786–87. Expert testimony does not lose its admissibility or

probative value simply because there is no direct evidence of terrorist activities or eyewitness

testimony to corroborate the experts’ conclusions. See id. at 788 (“[C]ases in this Circuit and in

others have repeatedly sustained jurisdiction or liability or both under the terrorism exception to

the FSIA and in other terrorism cases based solely upon expert testimony.”). Finally, expert

testimony may be presented solely through written testimony, because the FSIA “does not

actually demand a hearing or live testimony; it demands [only] evidence,” which can consist of

sworn affidavits. Owens v. Republic of Sudan (Owens I), 174 F. Supp. 3d 242, 280 (D.D.C.

2016), aff’d, 864 F.3d 751 (D.C. Cir. 2017); see also Ben-Rafael v. Islamic Republic of Iran, 540

F. Supp. 2d 39, 43 (D.D.C. 2008) (noting that courts reviewing FSIA claims may rely on

affidavits and are not required to hold evidentiary hearings).

         The Lelchooks have submitted two expert declarations in support of the Motion: (1) the

declaration of David Schenker, as an expert witness on Hezbollah and Syria, see Schenker Decl.;

and (2) the declaration of Ovadia Gabbay,4 a proposed expert witness on Israeli probate law,



   4
        Ovadia Gabbay’s name appears with two different spellings in the record: “Ovadia” and


                                                   8
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 9 of 36



pursuant to Federal Rule of Civil Procedure 44.1, see Pls.’ Mot., Ex. F (“Gabbay Decl.”), ECF

No. 17-7. Federal Rule of Evidence 702, which governs the admissibility of the Schenker

Declaration, provides:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if:
                         (a) the expert’s scientific, technical, or other specialized
                         knowledge will help the trier of fact to understand the
                         evidence or to determine a fact in issue;
                         (b) the testimony is based on sufficient facts or data;
                         (c) the testimony is the product of reliable principles and
                         methods; and
                         (d) the expert has reliably applied the principles and
                         methods to the facts of the case.

FED. R. EVID. 702. Federal Rule of Civil Procedure 44.1, which governs the Court’s reliance on

Mr. Gabbay’s declaration, permits the Court to consider testimony to establish the meaning and

scope of foreign law. See FED. R. CIV. P. 44.1. Both declarations satisfy the applicable rules and

satisfactorily demonstrate that Mr. Schenker and Mr. Gabby are qualified to testify as experts.

       Mr. Schenker is qualified as an expert on Hezbollah and Syria’s relationship with

Hezbollah. See FED. R. EVID. 702. Mr. Schenker’s declaration clearly sets forth his education,

knowledge, and experience in the field. Mr. Schenker worked at the Washington Institute for

Near East Policy from 1998 to 2002, and from 2006 through 2017, and much of his work has

focused on Syria and its support for terrorism. See Schenker Decl. at 2. He traveled to Syria on

six occasions and has met with Hezbollah officials in Lebanon. See id. From 2002 through 2006

he worked in the Office of the Secretary of Defense, and in that capacity was “the Pentagon’s top



“Ovadya.” The undersigned utilizes “Ovadia” as that corresponds with what appears to be
the declarant’s stamp accompanying his signature on each page of the declaration. See
generally Pls.’ Mot., Ex. F (“Gabbay Decl.”), ECF No. 17-7.


                                                    9
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 10 of 36



policy aide on the Arab countries of the Levant, [and] responsible for advising the secretary and

other senior Pentagon leadership on the military and political affairs of Syria” and other

countries. Schenker Decl. at 2. Mr. Schenker’s declaration also identifies the facts on which he

bases his opinion, and his description of his methodology demonstrates that his opinion results

from reliable principles and methods that Mr. Schenker has reasonably applied to the facts of this

case. It is sufficiently comprehensive to be satisfactory to the Court, and the undersigned will

therefore consider the Schenker Declaration as expert testimony germane to the jurisdictional

and liability questions at issue in this action.

          The Lelchooks have also established that the Court may consider Mr. Gabbay’s

declaration to resolve questions of Israeli probate law. Federal Rule of Civil Procedure 44.1

permits courts determining foreign law to consider “any relevant material or source, including

testimony, whether or not . . . admissible under the Federal Rules of Evidence.” See FED. R. CIV.

P. 44.1. Mr. Gabbay’s declaration demonstrates that he is a knowledgeable expert on Israeli law,

and the Court will therefore rely on his testimony for that purpose. See Gabbay Decl. at ¶ 2.

    II.      Subject Matter Jurisdiction

          Foreign states generally are immune from suit in United States courts, subject to certain

exceptions enumerated in the FSIA. 28 U.S.C. § 1604; see Mohammadi v. Islamic Republic of

Iran, 782 F.3d 9, 13–14 (D.C. Cir. 2015); Cohen, 238 F. Supp. 3d at 79. 28 U.S.C. § 1330 gives

district courts “original jurisdiction without regard to amount in controversy of any nonjury civil

action against a foreign state . . . as to any claim for relief in personam with respect to which the

foreign state is not entitled to immunity” under the FSIA. 28 U.S.C. § 1330(a). Accordingly, the

Court may exercise subject matter jurisdiction over this nonjury civil action if it finds that Syria

is subject to an exception waiving immunity under the FSIA. See Fritz v. Islamic Republic of




                                                   10
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 11 of 36



Iran, 320 F. Supp. 3d 48, 75 (D.D.C. 2018); see also Thuneibat, 167 F. Supp. 3d at 34 (noting

that court could exercise jurisdiction over Syria in a “nonjury civil action” if the FSIA does not

entitle Syria to immunity).

       The FSIA’s “terrorism exception,” codified at 28 U.S.C. § 1605A, is the exception to

foreign state immunity pertinent to this case. See Bank Markazi v. Peterson, 136 S. Ct. 1310,

1318 (describing the scope of the terrorism exception). The FSIA provides that “[a] foreign state

shall not be immune from the jurisdiction of courts of the United States” where

               money damages are sought against a foreign state for personal injury
               or death that was caused by an act of torture, extrajudicial
               killing, . . . or the provision of material support or resources for such
               an act if . . . engaged in by an official, employee, or agent of such
               foreign state while acting within the scope of his or her office,
               employment, or agency.

28 U.S.C. § 1605A. To establish subject matter jurisdiction under this exception, a plaintiff must

prove that:

               (1) the foreign country was designated a state sponsor of terrorism
               at the time of the act;

               (2) the claimant or the victim was a national of the United States at
               that time

               (3) in a case in which the act occurred in the foreign state against
               which the claim has been brought, the claimant has afforded the
               foreign state a reasonable opportunity to arbitrate the claim; and

               (4) the plaintiff seeks monetary damages for personal injury or death
               caused by torture, extrajudicial killing, aircraft sabotage, hostage
               taking, or the provision of material support or resources for such an
               act, if engaged in by an official, employee, or agent of a foreign
               country.

Braun, 228 F. Supp. 3d at 75–76 (quoting Mohammadi, 782 F.3d at 14 (quoting 28 U.S.C. §

1605A(a))); see also Cohen, 238 F. Supp. 3d at 80.




                                                  11
       Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 12 of 36



        The Lelchooks have satisfactorily proven the first, second, and fourth elements of the

terrorism exception, as explained below. The third element is not applicable to this case. 5

        A.     Syria was Designated a State Sponsor of Terrorism at the Time of the Act

        The Lelchooks have satisfactorily proven the first element, which asks whether the

country was a state sponsor of terrorism at the time of act giving rise to the lawsuit. Syria has

been on the United States Department of State’s list of State Sponsors of Terrorism continuously

since 1979. See Schenker Decl. at 4; see also Thuneibat, 167 F. Supp. 3d at 34 (“Syria has been

continuously designated a state sponsor of terrorism . . . .”).

        B.     The Victim was a National of the United States at the Time

        The Lelchooks also have satisfactorily proven the second element, which asks whether

the claimant or the victim was a “national of the United States” at the time of the incident. 28

U.S.C. § 1605A(a)(2)(A)(ii)(I). The passport of the victim, David Lelchook, demonstrates that

he was a United States national at the relevant time. See Pls.’ Mot., Ex. B, ECF 17-3 (copy of

David Lelchook’s United States passport); see also Wyatt v. Syrian Arab Republic, 908 F. Supp.

2d 216, 220 (D.D.C. 2012), aff’d, 554 F. App’x 16 (D.C. Cir. 2014) (relying on a passport in

determining citizenship).

        C.     Plaintiffs seek Monetary Damages for Death Caused by the Provision of
               Material Support or Resources for an Extrajudicial Killing

        Finally, the Lelchooks have satisfactorily proven the fourth element, which asks whether

the monetary damages sought arise from Syria’s “provision of material support or resources” for




   5
      The incident at issue in this action did not occur in Syria but occurred in Israel. See Pls.’
Mot., Ex. E (“Inheritance Order”) at 2, ECF 17-6; Schenker Decl. at 4, 9. Accordingly, as the
incident did not occur “in the foreign state against which the claim has been brought,” the
Lelchooks need not establish that they “afforded the foreign state a reasonable opportunity to
arbitrate the claim.” 28 U.S.C. § 1605A(a)(2)(A)(iii); see also Cohen, 238 F. Supp. 3d at 80
n.5.
                                                  12
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 13 of 36



an act of extrajudicial killing. 28 U.S.C. § 1605A(a)(1). The Lelchooks clearly seek monetary

damages for David Lelchook’s death, see Compl. ¶¶ 29, 36. Accordingly, the analysis below

evaluates whether those damages arise out of an extrajudicial killing for which a state actor

(Syria) has provided material support or resources.

                1.      Extrajudicial Killing

        The FSIA defines “extrajudicial killing” by reference to the Torture Victim Protection

Act of 1991 (“TVPA”). See 28 U.S.C. § 1605A(h)(7). Under the TVPA, an extrajudicial killing

is “a deliberated killing not authorized by a previous judgment pronounced by a regularly

constituted court affording all the judicial guarantees which are recognized as indispensable by

civilized peoples.” 28 U.S.C. § 1350 note (section 3(a)); see also Owens II, 864 F.3d at 770

(defining extrajudicial killing as “(1) a killing; (2) that is deliberated; and (3) is not authorized by

a previous judgment pronounced by a regularly constituted court”). That definition “does not

include any such killing that, under international law, is lawfully carried out under the authority

of a foreign nation.” 28 U.S.C. § 1350 note (section 3(a)). In sum, “[a] killing runs afoul of the

statute only if it occurs outside the normal legal process.” Han Kim, 774 F.3d at 1047.

        This case clearly involves a killing. On August 2, 2006, David Lechook was killed when

a missile hit Kibbutz Saar. See Pl.’s Mem. at 11; Schenker Decl. at 9. Plaintiffs’ expert opines

that “Hezbollah fired the rocket that killed David Lelchook.” Schenker Decl. at 9. Mr. Schenker

bases this conclusion on, inter alia, the fact that on August 3, 2006, Hezbollah claimed

responsibility for launching 300 missiles into northern Israel on August 2, 2006, and that “[n]o

other forces in Lebanon were firing missiles or rockets against Israel during this period.” Id.

(citing statements made by Hassan Nasrallah, leader of Hezbollah). Kibbutz Saar is located in

the geographic area of northern Israel. See id. Accordingly, there is satisfactory evidence that




                                                  13
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 14 of 36



David Lelchook was killed by a missile fired by Hezbollah on August 2, 2006. See Schenker

Decl. at 9.

        The evidence also demonstrates that the killing was “deliberated.” “A ‘deliberated’

killing is simply one undertaken with careful consideration, not on a sudden impulse.” Fritz, 320

F. Supp. 3d at 84 (quoting Owens I, 174 F. Supp. 3d at 263) (internal quotation marks omitted)).

Mr. Schenker’s expert testimony demonstrates that the missile attack that caused David

Lelchook’s death transpired as part of a war between Israel and Hezbollah that occurred from

July 12 to August 14, 2006. Schenker Decl. at 4. Therefore, it was not a random occurrence.

The coordinated movement of weapons to Hezbollah further demonstrates the planning and

deliberation underlying the missile attack. See generally id. at 5–7 (explaining how Iranian and

Syrian weapons were transferred to Hezbollah through and by Syria). In sum, this attack

“involved substantial preparation, meticulous timing, and coordination across multiple countries

in the region,” and therefore was deliberated. Owens II, 864 F.3d at 770 (citing Mamani v.

Berzain, 654 F.3d 1148, 1155 (11th Cir. 2011)).

        Finally, the record establishes that this killing was neither carried out by a prior judgment

of a regularly constituted court, Owens II, 864 F.3d at 770, nor “lawfully carried out under the

authority of a foreign nation,” 28 U.S.C. § 1350 note (section 3(a)). As noted, Hezbollah

asserted responsibility for this attack. See Schenker Decl. at 9. Given that Hezbollah is a

terrorist organization, and that the missile attack occurred during a war between Israel and

Hezbollah, the Court is satisfied that the killing occurred outside of any formal legal process.

See Schenker Decl. at 6, 9; Han Kim, 774 F.3d at 1050 (“With respect to extrajudicial killing,

[plaintiffs] need demonstrate only that the DPRK killed the [victim] without due process.”).




                                                 14
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 15 of 36



                2.      Syria’s Provision of Material Support or Resources for Hezbollah’s
                        Extrajudicial Killing

        Having found that the missile attack qualifies as an extrajudicial killing, the Court next

considers whether Syria provided material support or resources for this act. See Owens II, 864

F.3d at 778 (finding that a court may assert jurisdiction over FSIA claims arising from a non-

state actor’s extrajudicial killing if plaintiffs “adequately demonstrate[]” that a state actor

provided “material support” for the act). This inquiry requires consideration of: (1) whether

Syria, “through its officials acting within the scope of their official duties, provided material

support or resources” to Hezbollah; and (2) whether the extrajudicial killing was “caused by this

support.” Foley, 249 F. Supp. 3d at 204 (internal quotation marks omitted); see also Owens II,

664 F.3d at 778; Fritz, 320 F. Supp. 3d at 84.

                        a.      Material Support or Resources

        The FSIA defines “material support or resources” as

                any property, tangible or intangible, or service, including currency
                or monetary instruments or financial securities, financial services,
                lodging, training, expert advice or assistance, safehouses, false
                documentation or identification, communications equipment,
                facilities, weapons, lethal substances, explosives, personnel (1 or
                more individuals who may be or include oneself), and
                transportation, except medicine or religious materials.

18 U.S.C. § 2339A(b)(1); see also 28 U.S.C. § 1605A(h)(3). The Lelchooks have proven, by

satisfactory evidence, that Syria, through its officials, provided Hezbollah with material support

or resources.

        According to Mr. Schenker, “[i]t has long been known that Syria has been the key source

of Hezbollah’s arsenal,” and his declaration describes the ongoing transfer of weapons to

Hezbollah from and via Syria. Schenker Decl. at 5; see id. at 4 (opining that the Syrian regime

under President Assad “was singularly responsible for establishing Hezbollah’s arsenal of



                                                  15
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 16 of 36



rockets and missiles”). Specifically, Mr. Schenker describes a two-pronged supply chain of

weapons from Syria to Hezbollah consisting of: (1) Iranian weapons transshipped to Hezbollah

through Syria; and (2) weapons from Syria’s own stocks that Syria has directly provided to

Hezbollah. Schenker Decl. at 5–9. Mr. Schenker’s conclusions are well supported and provide

credible evidence of Syria’s material support for Hezbollah. See generally Owens II, 864 F.3d at

790 (noting that courts must “engage with the underlying facts in order to explain why it

admitted and credited the experts’ opinions”).

       Mr. Schenker cites numerous sources that provide evidentiary support for his conclusion

that Syria continually provided weapons to Hezbollah during the relevant time period, including

statements of government and organization officials, government reports, and other experts. See

Schenker Decl. at 5–9. For example, U.S. government officials, including then-Secretary of

State Colin Powell in May 2003 and then-President George W. Bush in July 2006, publicly

acknowledged Syrian government-sponsored support for Hezbollah. Id. at 5. In addition, both

the 2004 and 2005 U.S. State Department “Country Reports on Terrorism” also identified Syria’s

ongoing political and material support to Hezbollah. Id. at 7–8 (quoting U.S. DEP’T OF STATE,

COUNTRY REPORTS ON TERRORISM (2004), https://www.state.gov/j/ct/rls/crt/c14813.htm; U.S.

DEP’T OF STATE, COUNTRY REPORTS ON TERRORISM (2005), https://www.state.gov/j/ct/rls/crt/

c17689.htm). Likewise, Mr. Schenker highlights U.S. Congress’s concern as expressed in the

“Findings” section of The Syria Accountability and Lebanese Sovereignty Restoration Act of

2003. See id. at 6. Congress found that Syria provides “safe haven and support to several

terrorist groups,” including Hezbollah, which “operate[s] in areas of Lebanon . . . and receive[s]

supplies from Iran through Syria.” Syria Accountability and Lebanese Sovereignty Restoration




                                                 16
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 17 of 36



Act of 2003, Pub. L. 108-175, § 2, 117 Stat. 2482 (2003) (internal quotation marks omitted); see

also Schenker Decl. at 6.

        In addition, Mr. Schenker considered Iran and Hezbollah’s official recognition of Syria’s

support for Hezbollah. Hezbollah leader Hassan Nasrallah, for instance, stated in an interview

that “[d]uring the [2006] war [with Israel], the transfer of arms from Syria did not stop.”

Schenker Decl. at 6 (second alteration in original). In another instance, “Iran’s Beirut-based

Chief of Staff armed forces Major General Mohamad Bagheri said in an interview that Hezbollah

had employed Iranian-made missiles manufactured in Aleppo, Syria, during the July 2006 war

with Israel.” Id. at 8.

        The fact that the material Mr. Schenker relies upon includes information that may be

hearsay does not diminish the reliability of his opinion. “[E]xperts may rely upon hearsay

evidence in forming their admissible, professional opinions.” Owens II, 864 F.3d at 791; see

also Flanagan v. Islamic Republic of Iran, 190 F. Supp. 3d 138, 175 (D.D.C. 2016) (“[A]n

expert witness in terrorism cases [may] rely on hearsay evidence in formulating his or her

admissible expert opinion.”); Owens I, 174 F. Supp. 3d at 279–80 (rejecting as “flat wrong”

Sudan’s contention that an expert’s conclusions in a terrorism case are inadmissible because they

are based on hearsay). Given the covert nature of terrorism, and state sponsors of terrorisms’

skill at hiding their material support of terrorist organizations, “it is hard to imagine what other

than hearsay an expert on terrorism could use to formulate his opinion.” Owens II, 864 F.3d

at791. The key is whether the expert merely serves “as [a] conduit[]” for the introduction of

hearsay, or whether the expert reaches his own conclusions based in part on his personal

experience. Flanagan, 190 F. Supp. 3d at 173; cf. Owens II, 864 F.3d at 791 (finding admissible

an expert opinion drawn from “materials admitted at the evidentiary hearing and sources




                                                  17
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 18 of 36



encountered in their research and professional experience” such that a “‘layperson’ could not

reliably have reached the same conclusions as the experts”).

       Mr. Schenker’s conclusion that Syria provided the rocket that killed David Lelchook was

based on his “expertise and [his] research,” Schenker Decl. at 9, and in his declaration he asserts

facts and conclusions about Syria’s role in the provision of weapons instead of merely parroting

conclusions from other sources. See Schenker Decl. at 5–9. He relied on the type of sources —

such as government intelligence reports and public statements by foreign officials and

individuals affiliated with Hezbollah — that courts have “consistently” accepted as “an adequate

basis for expert testimony on terrorism.” Owens II, 864 F.3d at 791. Mr. Schenker’s experience

at the Washington Institute for Near East Policy, where Syria was a principal focus of his work,

his tenure in the Office of the Secretary of Defense, his travel to Syria, and his meetings with

Hezbollah officials, provide an ample basis for his expert conclusions. Therefore, Mr.

Schenker’s informed expert opinion provides satisfactory evidence that Syria provided

Hezbollah with material support and resources.

                       b.     Causation

       Finally, the Lelchooks must demonstrate that the material support or resources that Syria

provided to Hezbollah caused the extrajudicial killing. 28 U.S.C. § 1605A(a)(1); see also Fritz,

320 F. Supp. 3d at 85. To make this showing, “the statute require[s] only a showing of

‘proximate cause.’” Fritz, 320 F. Supp. 3d at 85 (quoting Kilburn v. Socialist People’s Libyan

Arab Jamahiriya, 376 F.3d 1123, 1128 (D.C. Cir. 2004)) (alteration in original) (internal

quotation marks omitted); Foley, 249 F. Supp. 3d at 204 (quoting Ben-Rafael, 540 F. Supp. 2d at

54). Plaintiffs may establish proximate cause by demonstrating “a reasonable connection

between the material support provided and the ultimate act of terrorism.” Foley, 249 F. Supp. 3d




                                                 18
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 19 of 36



at 204 (quoting Owens v. Republic of Sudan (Owens), 826 F. Supp. 2d 128, 151 (D.D.C. 2011))

(internal quotation marks omitted). Specifically, to demonstrate that Syria’s actions proximately

caused David Lelchook’s death, the Lelchooks must establish “two similar but distinct

elements”: first, that Syria’s provision of material support or resources to Hezbollah was “a

‘substantial factor’ in the sequence of events that led to” the extrajudicial killing; and second,

that David Lelchook’s death was “‘reasonably foreseeable or anticipated as a natural

consequence’ of the defendant’s conduct.” Owens II, 864 F.3d at 794 (quoting Rothstein v. UBS,

708 F.3d 82, 91 (2d Cir. 2013)); see also Fritz, 320 F. Supp. 3d at 85. The Lelchooks have met

that standard.

       First, Mr. Schenker’s expert opinion provides satisfactory evidence that Syria’s provision

of weapons to Hezbollah was a “substantial factor” in the events that led to the extrajudicial

killing of David Lelchook. Mr. Schenker concludes that Hezbollah used Syrian rockets and

missiles and Iranian weapons transshipped through Syria during the 2006 war with Israel. See

Schenker Decl. at 5–9. Indeed, senior Hezbollah officials admitted that Syria exported weapons

to Hezbolllah during that war. See id. at 4. Iranian officials also have acknowledged Syria’s role

in arming Hezbollah; in a 2016 interview, Iran’s Beirut-based Chief of Staff armed forces, Major

General Mohammad Bagheri, stated that Hezbollah used Iranian-made missiles manufactured in

Syria during the war with Israel. Id. at 8.

       The types of rockets that Hezbollah fired at Israel during the 2006 war also are closely

tied to Syria. The Assad regime supplied Hezbollah with “shorter-range lower tech rockets,” and

Hezbollah heavily used shorter-range rockets during the war. See id. at 8–9 (comparing

Hezbollah’s significant use of short range rockets with the relatively lower number of longer-

range Iranian missiles that Hezbollah fired into Israel during this time). During the summer 2006




                                                 19
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 20 of 36



war, Hezbollah had nearly 10,000 of the Katyusha or 122 mm Grad shorter range rockets, and

Hezbollah fired approximately 3,500 Katyusha rockets into Israel during the 2006 war. Id.

Although the origin of Hezbollah’s Katyushas varied, “according to . . . Uzi Rabin — Israel’s

foremost expert in missiles and rockets — the provenence [sic] of Hezbollah’s arsenal of

Katyushas was Syria.” Schenker Decl. at 9; FED. R. EVID. 807(a).

       Given Syria’s role as a conduit for Iranian weapons to reach Hezbollah and Syria’s direct

provision of weapons to Hezbollah, Mr. Schenker concludes that “there is no doubt that the

Katyusha that hit Kibbutz Saar that day passed through Syria.” Schenker Decl. at 9 (drawing

conclusion from information from Israeli intelligence officials that a Syrian sourced rocket was

responsible for David Lelchook’s death on August 2, 2006). Even if the Katyusha missile that

killed David Lelchook cannot be directly traced to Syria, the fact that Syria directly provided

rockets and missiles to Hezbollah and participated in the shipment of Iranian weapons to

Hezbollah, paired with the fact that Hezbollah used such weapons to attack Israel during the

2006 war, provides ample evidence to establish that Syria’s actions were a substantial factor in

the events that led to David Lelchook’s death. See generally Roth v. Syrian Arab Republic, 2018

WL 4680270 at *8 (D.D.C. Sept. 28, 2018) (concluding that evidence that Syria provided

material support to Hamas including weapons and training and encouraged terrorist activities

against Israeli targets was “sufficient for the relatively low proximate cause bar imposed by the

FSIA”).

       Turning to the second element, David Lelchook’s death clearly was a reasonably

foreseeable consequence of Syria’s material support of Hezbollah. See Owens II, 864 F.3d at

794. Hezbollah was created by Iran “as a proxy militia primarily focused on fighting Israel” and

“frequently attack[s] Israel.” Schenker Decl. at 5. Consequently, it was reasonably foreseeable




                                                20
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 21 of 36



that Hezbollah would attack Israel, and that it would use the military materiel provided from and

via Syria to do so. Given that Syria transferred weapons to Hezbollah during the war, it was

foreseeable that those weapons would be used to attack Israeli targets during the 2006 war. See

Schenker Decl. at 6; see also Estate of Hirshfeld v. Islamic Republic of Iran, 330 F. Supp. 3d

107, 136 (D.D.C. 2018) (finding a terrorist incident reasonably foreseeable based on a state’s

motive and conduct in providing material support to a terrorist organization); Ben-Rafael, 540 F.

Supp. 2d at 53–54 (concluding that it was reasonably foreseeable that innocent people would be

killed as a result of terrorist attack); Estate of Doe v. Islamic Republic of Iran, 808 F. Supp. 2d 1,

16 (D.D.C. 2011) (same).

       In sum, the Lelchooks have provided satisfactory evidence to establish that a “reasonable

connection” existed “between the material support provided and the ultimate act of terrorism.”

Foley, 249 F. Supp. 3d at 204 (quoting Owens, 826 F. Supp. 2d at 151) (internal quotation marks

omitted). Accordingly, they have demonstrated that Syria’s material support of Hezbollah was a

proximate cause of David Lelchook’s death. See Ben-Rafael, 540 F. Supp. 2d at 53–54

(concluding that the proximate cause test was “easily met” where foreign state provided “money,

training and technical expertise” to Hezbollah, and Hezbollah subsequently carried out a terrorist

attack and bombed an embassy); Worley v. Islamic Republic of Iran, 75 F. Supp. 3d 311, 325

(D.D.C. 2014) (concluding that facts showing Iran’s material support for and Hezbollah’s

subsequent actions “more than demonstrate the kind of reasonable connection required for a

waiver of foreign sovereign immunity” under the FSIA).

                                              *****

       As explained above, the Lelchooks have provided satisfactory evidence to establish

subject matter jurisdiction under the FSIA’s terrorism exception. Accordingly, the undersigned




                                                 21
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 22 of 36



recommends that the Court find that it has subject matter jurisdiction to review the Lelchooks’

claims.

    III.      Personal Jurisdiction

           The Court must next determine whether it may exercise personal jurisdiction over Syria

in this matter. In FSIA cases, a plaintiff must serve a defendant pursuant to 28 U.S.C. § 1608 to

give the Court personal jurisdiction over that defendant. See 28 U.S.C. § 1330(b); see also

Azadeh v. Government of Islamic Republic of Iran, 318 F. Supp. 3d 90, 97 (D.D.C. 2018) (“[I]f a

federal court has subject-matter jurisdiction over a given case, it need only assure itself that the

plaintiff has properly served the foreign state in accordance with section 1608(a) in order to

exercise personal jurisdiction over the foreign state.”); Fritz, 320 F. Supp. 3d 48 at 87 (quoting

Barot v. Embassy of the Republic of Zam., 785 F.3d 26, 27 (D.C. Cir. 2015)). Section 1608(a)

identifies four methods of service, each of which is a subsequent alternate to the prior method

listed:

                  (1)    by delivery of a copy of the summons and complaint in
                         accordance with any special arrangement for service
                         between the plaintiff and the foreign state or political
                         subdivision; or

                  (2)    if no special arrangement exists, by delivery of a copy of the
                         summons and complaint in accordance with an applicable
                         international convention on service of judicial documents; or

                  (3)    if service cannot be made under paragraphs (1) or (2), by
                         sending a copy of the summons and complaint and a notice
                         of suit, together with a translation of each into the official
                         language of the foreign state, by any form of mail requiring
                         a signed receipt, to be addressed and dispatched by the clerk
                         of the court to the head of the ministry of foreign affairs of
                         the foreign state concerned, or

                  (4)    if service cannot be made within 30 days under paragraph
                         (3), by sending two copies of the summons and complaint
                         and a notice of suit, together with a translation of each into
                         the official language of the foreign state, by any form of mail


                                                   22
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 23 of 36



                       requiring a signed receipt, to be addressed and dispatched by
                       the clerk of the court to the Secretary of State in Washington,
                       District of Columbia, to the attention of the Director of
                       Special Consular Services--and the Secretary shall transmit
                       one copy of the papers through diplomatic channels to the
                       foreign state and shall send to the clerk of the court a
                       certified copy of the diplomatic note indicating when the
                       papers were transmitted.

28 U.S.C. § 1608(a).

       As a plaintiff “must attempt service by the first method (or determine that it is

unavailable) before proceeding to the second method, and so on,” the Court will review each

method of service in turn. Azadeh, 318 F. Supp. 3d at 97. The Lelchooks could not serve Syria

pursuant to Section 1608(a)(1), because no special arrangement exists between the Lelchooks

and Syria. See Decl. in Supp. of Default ¶ 3, ECF No. 14 (stating that “no ‘special arrangement’

exists with regard to any of the plaintiffs and the defendant”). Service could not be effected

under Section 1608(a)(2), because no international convention on the service of documents exists

with respect to Syria. See Pl.’s Mem. at 4; Braun, 228 F. Supp. 3d at 78 (noting that Syria and

other foreign state defendants had not entered into an international convention on service and

thus could not be served under Section 1608(a)(2)); Thuneibat, 167 F. Supp. 3d at 37–38

(reaching same conclusion). Turning to Section 1608(a)(3), although the Lelchooks attempted to

effect service by mail, the mail carrier, DHL, advised them that delivery had been refused. See

Aff. Requesting Foreign Mailing at 1, ECF No. 8.

       The Lelchooks then attempted and accomplished service under Section 1608(a)(4). See

id.; Return of Serv./Aff., ECF No. 13. On December 23, 2016, in accordance with the statutory

requirements, the Clerk of Court sent “[t]wo copies of the summons, complaint, and notice of

suit,” along with “a translation of each into the official language of the foreign state” to the U.S.

Department of State (“State Department”). Certificate of Mailing, ECF No. 10. Due to the



                                                 23
       Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 24 of 36



suspension of diplomatic channels between the United States and Syria, the State Department

transmitted the documents to the U.S. Embassy in Prague, for transmission via the Embassy of

the Czech Republic in Syria. See Pls.’ Status Report ¶ 6 & Ex. A, ECF No. 11-1 (Letter from

Michael McPherson, Paralegal Specialist, Office of Legal Affairs, Overseas Citizen Services,

State Department, providing a status update). On May 29, 2017, the Embassy of the Czech

Republic delivered the documents to the Syrian Ministry of Foreign Affairs. See Return of

Serv./Aff. at 7, ECF No. 13. On September 13, 2017, the Plaintiffs filed with the Clerk of Court

a certified copy of the diplomatic note used to transmit the papers to the Syrian government,

which included the date on which the papers were transmitted. See id.

         Given that the Lelchooks served Syria through diplomatic channels, in accordance with

28 U.S.C. § 1608(4), the undersigned recommends that the Court find that it has personal

jurisdiction over Syria in this matter. See 28 U.S.C. § 1330(b).

   IV.      Plaintiffs’ Eligibility to Bring a Section 1605A Claim Against Syria

         The Court next considers whether the Lelchooks have a federal private right of action to

pursue their claims against Syria. 28 U.S.C. §1605A6 provides a private right of action against a

“foreign state that is or was a state sponsor of terrorism” for personal injury or death caused by,

inter alia, an extrajudicial killing or the state’s provision of material support for such an act. 28

U.S.C. §§ 1605A(a)(1), (c). That private right of action is available to the following categories

of claimants:



   6
     In January 2008, 28 U.S.C. § 1605A replaced the prior FSIA terrorism exception, 28
U.S.C. § 1605(a)(7), that was repealed under the National Defense Authorization Act for Fiscal
Year 2008. See Pub. L. No. 110-181, § 1083, 122 Stat. 3, 338-44 (2008). However, the D.C.
Circuit has found that Section 1605A applies retroactively to conduct that predated its adoption.
See Owens II, 864 F.3d at 815 (“The 2008 NDAA plainly applies the new cause of action in
§ 1605A(c) to the pre-enactment conduct of a foreign sovereign.”). Accordingly, although David
Lelchook was killed in 2006, the Lelchooks may pursue their claims under Section 1605A.


                                                  24
       Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 25 of 36



               (1)     a national of the United States,

               (2)     a member of the armed forces,

               (3)     an employee of the Government of the United States, or of
                       an individual performing a contract awarded by the United
                       States Government, acting within the scope of the
                       employee's employment, or

               (4)     the legal representative of a person described in paragraph
                       (1), (2), or (3), . . .

28 U.S.C. § 1605A(c).

        The foregoing jurisdictional analysis addressed the existence of an extrajudicial killing

and Syria’s material support for Hezbollah’s terrorist activities. Accordingly, the Court need

only determine whether the five plaintiffs in this matter — Doris Lelchook, Alexander Lelchook,

Michal Lelchook, Yael Lelchook, and Ester Lelchook7 in her capacity as the personal

representative of the estate of David Lelchook 8 — fall within one of the enumerated categories in

Section 1605A(c).

        Doris Lelchook, Alexander Lelchook, Michal Lelchook, and Yael Lelchook have

established by evidence satisfactory to the Court that, as United States nationals, they have a

private right of action under the FSIA. See Pls.’ Suppl. Filing of Evid. in Supp. of Pls.’ Mot. for

Default J. (“Pls.’ Suppl.”), Ex. B, ECF 20-2 (U.S. birth certificate of Doris Lelchook (née

Klein)); Pls.’ Suppl., Ex. A, ECF 20-1 (U.S. birth certificate of Alexander Lelchook); Pls.’ Mot.,


   7
      Ester Lelchook’s name is spelled in several different ways throughout Plaintiffs’ filings:
Ester, Esther, Estera. See Pls.’ Mot.; id., Ex. E, ECF No. 17-6; Pls.’ Suppl. Mem. at 5 & Exs. K,
L, ECF Nos. 22-5 & 22-6. As explained in Plaintiffs’ Supplemental Memorandum, the spelling
variations occur as a result of the translation of Ms. Lelchook’s name from Hebrew to English.
See Pls.’ Suppl. Mem. at 5; id., Ex. L ¶ 6 (Declaration of Michael Kramskiy). This Report and
Recommendation will utilize the spelling of “Ester,” consistent with Plaintiffs’ Motion.
   8
      Although the Complaint also lists Ester Lelchook as a Plaintiff in her individual capacity,
see Compl. ¶ 4, Plaintiffs have since clarified that Ester Lelchook appears before the court solely
as the personal representative of the estate of David Lelchook. Pls.’ Suppl. Mem. at 4 & Ex. K
(Decl. of Estera Lelchook) ¶ 9.


                                                 25
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 26 of 36



Ex. C, ECF 17-4 (U.S. passport of Michal Lelchook); Pls.’ Mot., Ex. D, ECF 17-5 (U.S. passport

of Yael Lelchook).

       Ester Lelchook also has a private right of action in her capacity as the representative of

David Lelchook’s estate. See 28 U.S.C. § 1605A(c)(4). Ester Lelchook asserts a claim of

wrongful death on behalf of David Lelchook’s estate. See Compl. ¶¶ 4, 23–29; Pls.’ Mem. at 8–

10. To determine whether the FSIA permits her to raise such a claim, the Court must first

determine whether the Estate, as plaintiff, has standing to assert its claims in this action. See

Taylor v. Islamic Republic of Iran, 811 F. Supp. 2d 1, 12 (D.D.C. 2011). As a “threshold

question concerning the power of the estate to bring and maintain legal claims,” this inquiry is

“governed by the law of the state which also governs the creation of the estate.” Id.; see also

Worley, 75 F. Supp. 3d at 333; Cohen, 238 F. Supp. 3d at 85.

       David Lelchook’s estate exists under Israeli law, and the Court must look to Israeli law to

determine whether the Estate has standing to raise wrongful death claims. See Pl.’s Mot., Ex. E

(“Inheritance Order”), ECF No. 17-6 (Inheritance Order issued by the State of Israel “[b]efore

the Inheritance Registrar in Haifa”); Pl.’s Mem. at 9; see also Roth v. Islamic Republic of Iran,

78 F. Supp. 3d 379, 398 (D.D.C. 2015) (relying on an Inheritance Order to show that the “estate

exists in Israel”). Israeli law provides that “on the death of any person, all causes of action in

respect of any civil wrong subsisting against or vested in him shall survive against or, as the case

may be, for the benefit of, his estate.” Gabbay Decl. ¶ 6(a) n.1 (quoting Civil Wrongs Ordinance

(New Version) § 19, 5728-1968, 2 LSI (New Version) 5 (1972) as amended (Isr.)) (internal

quotation marks omitted); see FED. R. CIV. P. 44.1. In addition, under Israeli law, Certificates of

Inheritance establish the heirs that may bring any claims on behalf of an estate. Gabbay Decl. ¶¶

7, 9–10. Ester Lelchook is the sole heir of David Lelchook’s estate, and accordingly, is the




                                                 26
      Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 27 of 36



proper legal representative who may pursue claims on behalf of the Estate. See Inheritance

Order; Gabbay Decl. ¶¶ 10–11. As David Lelchook was a United States national, see supra Part

II.B., Ester Lelchook has a private right of action under the FSIA in her capacity as the

representative of David Lelchook’s estate. See 28 U.S.C. § 1605A(c)(4) (allowing claims to be

brought by legal representative of a U.S. national).

    V.      Whether the Lelchooks Have Presented Satisfactory Evidence to Establish
            Liability

         A viable claim under 28 U.S.C. § 1605A has five elements and permits a foreign state to

be held liable for: “(1) an act of torture, extrajudicial killing, aircraft sabotage, hostage taking, or

provision of material support or resources for such an act where (2) the act was committed, or the

provision provided, by the foreign state or agent of the foreign state, and the act (3) ‘caused’ (4)

‘personal injury or death’ (5) for which the courts of the United States may maintain jurisdiction

under [Section 1605A] for monetary damages.” Flanagan v. Islamic Republic of Iran, 87 F.

Supp. 3d 93, 115 (D.D.C. 2015) (quoting Budoff v. Islamic Republic of Iran, 907 F. Supp. 2d 93,

101 (D.D.C. 2012) (quoting 28 U.S.C. §§ 1605A(1), (c))). The third and fourth elements require

a plaintiff to “prove a theory of liability under which defendants cause the requisite injury or

death.” Flanagan, 87 F. Supp. 3d at 115; (citing Valore v. Islamic Republic of Iran, 700 F. Supp.

2d 52, 73 (D.D.C. 2010)).

         Section 1605A does not itself provide the substantive theories of liability on which a

FSIA plaintiff may base his or her claims. See id.; Braun, 228 F. Supp. 3d at 78; Valore, 700 F.

Supp. 2d at 76. Nor does the law permit courts to create a body of federal common law to

govern liability for Section 1605A claims. See Roth, 78 F. Supp. 3d at 399; Estate of Hirshfeld

v. Islamic Republic of Iran, 330 F. Supp. 3d 107, 137–38 (D.D.C. 2018). Consequently, courts

have applied “general principles of tort law, such as the RESTATEMENT (SECOND) OF



                                                   27
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 28 of 36



TORTS, to determine liability.” Braun, 228 F. Supp. 3d at 78 (quoting Estate of Heiser v.

Islamic Republic of Iran, 659 F. Supp. 2d 20, 24 (D.D.C. 2009)) (internal quotation marks

omitted); see also Estate of Hirshfeld, 330 F. Supp. 3d at 137–38; Worley, 75 F. Supp. 3d at 335

(noting that courts rely on the Restatement “and other leading treatises, as well as those

principles that have been adopted by the majority of state jurisdictions” (quoting Oveissi v.

Islamic Republic of Iran, 879 F. Supp. 2d 44, 54 (D.D.C. 2012)) (internal quotation marks

omitted)); In re Islamic Repub. of Iran Terrorism Litig., 659 F. Supp. 2d 31, 61 (D.D.C. 2009).

       The Lelchooks seek to hold Syria liable for “extrajudicial killing, wrongful death,

intentional infliction of emotional distress, and solatium.” Pls.’ Mem. at 2. An extrajudicial

killing provides a means of establishing the first necessary element of a Section 1605A claim but

is not itself a theory of liability. See generally Braun, 228 F. Supp. 3d at 78. Consequently, the

undersigned will interpret the Lelchooks’ complaint and motion as presenting wrongful death,

intentional infliction of emotional distress (IIED), and solatium as the theories of liability

underlying their Section 1605A claim. The undersigned already has determined that David

Lelchook’s death was an extrajudicial killing resulting from Hezbollah’s bombing of Israel, that

Syria provided material support for that act, and that the Court has jurisdiction to review the

claims arising from those acts. See supra Part II.C. As those findings satisfy the first, second,

and fifth elements of a 1605A claim, the following analysis evaluates the theories of liability

(wrongful death, IIED and solatium) presented to satisfy the third and fourth elements.

       A.      Wrongful Death

       Plaintiffs Ester Lelchook (on behalf of the Estate of David Lelchook), Doris Lelchook,

Alexander Lelchook, Michal Lelchook, and Yael Lelchook, assert a claim for wrongful death

under Section 1605A. “[A] decedent’s heirs at law, through the decedent’s estate, may bring a




                                                  28
       Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 29 of 36



wrongful death action under section 1605A(c) ‘for economic losses which result from a

decedent’s premature death.’” Roth, 78 F. Supp. 3d at 400 (quoting Valore, 700 F. Supp. 2d at

78); see also Worley, 75 F. Supp. 3d at 335; Murphy v. Islamic Republic of Iran, 740 F. Supp. 2d

51, 74 (D.D.C. 2010); Beer, 2010 WL 5105174, at *13 (noting also that “this Court has begun to

articulate some general rules concerning actions for wrongful death under § 1605A”).

Accordingly, consistent with this rule, only the Estate of David Lelchook may pursue a wrongful

death theory of liability under section 1605A.

        The Estate of David Lelchook may recover for the decedent’s wrongful death provided

that it demonstrates that Syria caused that death. See Thuneibat, 167 F. Supp. 3d at 39 (citing

RESTATEMENT (SECOND) OF TORTS § 925 (1965)) (“The Victims may recover for their wrongful

deaths if they can establish the defendants caused their deaths.”). As discussed supra, the record

contains sufficient and satisfactory evidence to show that Syria, by providing material support or

resources to Hezbollah, proximately caused the extrajudicial killing of David Lelchook. See

supra Part II.C. Accordingly, the undersigned recommends that the Court deem Syria liable and

subject to default judgment for the wrongful death claim brought by Ester Lelchook on behalf of

the Estate of David Lelchook.

        B.     Intentional Infliction of Emotional Distress

        Plaintiffs Doris Lelchook, Alexander Lelchook, Michal Lelchook, and Yael Lelchook

assert a claim for intentional infliction of emotional distress (“IIED”) arising out of the

extrajudicial killing of David Lelchook.9 See Compl. ¶ 32. Section 46 of the Restatement of



   9
      The Complaint also indicates that Ester Lelchook brings an IIED claim and suggests that
the claim is brought in her personal capacity given the lack of a reference to the Estate. See
Compl. ¶ 32. However, Plaintiffs have clarified that Ester Lelchook is before the Court “only as
the legal heir and representative of the Estate of David Lelchook,” Pls.’ Suppl. Mem. at 4,
thereby disavowing any personal capacity claims. See Pls.’ Mem. at 9 n.4. Accordingly, the


                                                 29
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 30 of 36



Torts provides the standard that courts typically apply to IIED claims brought under 1605A(c).

Under that standard, a defendant is liable if “by extreme and outrageous conduct [the defendant]

intentionally or recklessly causes severe emotional distress.” R ESTATEMENT (SECOND) OF TORTS

§ 46(1) (1965); see also Valore, 700 F. Supp. 2d at 76 (utilizing “the Restatement (Second) of

Torts as a proxy for state common law” (quoting Estate of Heiser, 659 F. Supp. 2d at 24)

(internal quotation marks omitted)); cf. Bettis v. Islamic Republic of Iran, 315 F.3d 325, 333

(D.C. Cir. 2003) (noting where the FSIA required application of non-state specific common law,

“federal courts in FSIA and Flatow Amendment cases have accepted § 46 of the Restatement

(Second) of Torts as a proxy for state common law of intentional infliction of emotional

distress”). Where, as here, “conduct is directed at a third person,” i.e., someone other than the

Plaintiffs, the Restatement provides that the defendant is liable

               if he intentionally or recklessly causes severe emotional distress
               (a) to a member of such person’s immediate family who is present
               at the time, whether or not such distress results in bodily harm, or
               (b) to any other person who is present at the time, if such distress
               results in bodily harm.

RESTATEMENT (SECOND) OF TORTS § 46(2). However, given the uniqueness of terrorism, courts

have expanded the scope of IIED claims under Section 1605A to permit immediate family

members who were not present at the time of the underlying conduct to seek relief. See

Goldberg-Botvin v. Islamic Republic of Iran, 938 F. Supp. 2d 1, 10 (D.D.C. 2013) (citing Estate

of Heiser, 659 F. Supp. 2d at 26–27). Specifically, “members of a victim’s immediate family”

may recover if “‘the defendants’ conduct is sufficiently outrageous and intended to inflict severe

emotional harm upon a person [who] is not present.’” Braun, 228 F. Supp. 3d at 81 (quoting

Estate of Heiser, 659 F. Supp. 2d at 26–27); see also Estate of Heiser, 659 F. Supp. 2d at 27 (“If


undersigned considers the IIED claim only for the other four plaintiffs.


                                                 30
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 31 of 36



the defendants’ conduct is sufficiently outrageous and intended to inflict severe emotional harm

upon a person which is not present, no essential reason of logic or policy prevents liability.”

(quoting Dan B. Dobbs, The Law of Torts § 307, at 834 (2000) (internal quotation marks

omitted))).

       In sum, Syria is liable under an IIED theory if it “(1) engaged in extreme and outrageous

conduct (2) which was directed at persons other than plaintiffs (3) which intentionally or

recklessly caused severe emotional distress, but not necessarily bodily harm, (4) to such persons’

immediate family members.” Reed, 845 F. Supp. 2d at 212 (footnote omitted). Doris,

Alexander, Michal, and Yael Lelchook have presented evidence that satisfactorily proves each of

those four elements.

       First, by definition, “[a]ll acts of terrorism are . . . extreme and outrageous and intended

to cause the highest degree of emotional distress, literally, terror, in their targeted audience.”

Estate of Heiser, 659 F. Supp. 2d at 27 (quoting Stethem v. Islamic Republic of Iran, 201 F.

Supp. 2d 78, 89 (D.D.C. 2002)) (internal quotation marks omitted). In turn, Syria’s provision of

material support and resources to Hezbollah, which perpetrated the bombing that caused the

death of David Lelchook, also constitutes extreme and outrageous conduct. See supra Part

II.C.2; Stansell v. Republic of Cuba, 217 F. Supp. 3d 320, 343 (D.D.C. 2016) (“[T]he act of

engaging in terrorism by means of material support . . . is extreme, outrageous, and goes beyond

all possible bounds of decency.” (quoting Levin v. Islamic Republic of Iran, 529 F. Supp. 2d 1,

17 (D.D.C. 2007)) (internal quotation marks omitted)); see also Braun, 228 F. Supp. 3d at 81

(“The defendants’ conduct in providing material support and resources to a known terrorist

organization is extreme and outrageous.”); Beer v. Islamic Republic of Iran, 574 F. Supp. 2d 1,

12 (D.D.C. 2008). Moreover, materially supporting a known terrorist organization is




                                                  31
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 32 of 36



“sufficiently outrageous and intended to inflict severe emotional harm upon a person who is not

present,” to permit family members who were not present at the attack to bring an IIED claim.

Thuneibat, 167 F. Supp. 3d at 40 (quoting Estate of Heiser, 659 F. Supp. 2d at 27).

       Second, the harm was directed at an individual other than Doris, Alexander, Michal, and

Yael Lelchook. David Lelchook was killed as a result of the missile strike on Kibbutz Saar.

       Third, Doris, Alexander, Michal, and Yael Lelchook have established that they each

suffered “severe emotional distress.” Reed, 845 F. Supp. 2d at 212; see also Cohen, 238 F. Supp.

3d at 84–85 (noting that “each family member must still establish the final element of an IIED

claim, i.e. that [they] suffered severe emotional distress”); but see Valore, 700 F. Supp. 2d at 79

(finding the third element satisfied by the definition of terrorism itself). Although “[s]evere

distress must be proved; . . . in many cases the extreme and outrageous character of the

defendant’s conduct is in itself important evidence that the distress has existed.” R ESTATEMENT

(SECOND) OF TORTS § 46 cmt. J; see generally Stethem, 201 F. Supp. 2d at 89 (finding that all

acts of terror result in emotional distress and that “[t]he more extreme and outrageous [the act],

the greater the resulting distress”). Severe emotional distress may include panic attacks, loss of

sleep, anxiety, depression, inability to work, and the creation of new phobias. See Cohen, 238 F.

Supp. 3d at 84–86; Belkin v. Islamic Republic of Iran, 667 F. Supp. 2d 8, 15 (D.D.C. 2009)

(finding that plaintiff who was “filled with anxiety” after a bombing that caused his wife’s death

and endured years of subsequent group therapy suffered severe emotional distress).

       Here, Doris, Alexander, Michal, and Yael Lelchook’s affidavits provide satisfactory

evidence that they each suffered severe emotional distress. See Worley, 75 F. Supp. 3d at 337

(relying on “uncontroverted affidavit evidence” in finding that a plaintiff had established

emotional distress for IIED liability); see also Cohen, 238 F. Supp. 3d at 85 (relying on evidence




                                                 32
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 33 of 36



including affidavits); Wachsman ex rel. Wachsman v. Islamic Republic of Iran, 603 F. Supp. 2d

148, 158–59 (D.D.C. 2009) (relying on declarations by plaintiffs to satisfy the showing of severe

emotional distress). All four plaintiffs assert that they have experienced “extraordinary grief,

mental anguish, and emotional distress” that continues to affect them to this day. Pl.’s Suppl.

Mem., Ex. G (“Michal Lelchook Decl.”) ¶ 4, ECF No. 22-1; id., Ex. H (“Yael Lelchook Decl.”)

¶ 4, ECF No. 22-2; id., Ex. I (“Doris Lelchook Decl.”) ¶ 6, ECF No. 22-3; id., Ex. J (“Alexander

Lelchook Decl.”) ¶ 6, ECF No. 22-4.

       Specifically, Michal Lelchook notes that she required “mental health counseling from a

psychiatrist,” but that she was unable to continue with it because the issue was too difficult to

discuss. Michal Lelchook Decl. ¶ 5. Since the death of her father, she has found it “difficult to

engage in everyday activities,” and her “extreme distress and anger has made it difficult at times

for [her] to carry out the daily functions of [her] life.” Id. In addition, she has been unable to

pursue a career and has had difficulty holding down employment. Id.

       Likewise, Yael Lelchook states that following the death of her father, she required mental

health counseling for three and a half years. See Yael Lelchook Decl. ¶ 5. Her father’s death

caused her to feel “withdrawn and alone, and for a time it created a difficult relationship”

between herself, her mother, and her sister. Id. ¶ 6. Yael Lelchook experienced feelings of

“guilt” and “rage,” and sometimes “relaps[es] into periods of despair.” Id.

       Similarly, Doris Lelchook states that she required mental health counseling following her

son’s death. Doris Lelchook Decl. ¶ 6. She has experienced physical changes and difficulty

carrying out the “daily functions” of her life. Id. ¶ 7. In addition, she “still experience[s] anxiety

and overwhelming sadness at times.” Id.




                                                 33
        Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 34 of 36



         Finally, Alexander Lelchook states that the “extreme distress” suffered following his

brother’s death “has made it difficult at time . . . to carry out the daily functions of [his] life.”

Alexander Lelchook Decl. ¶ 6. He describes “feelings of sadness” due to changes in family

structure, including “losing the closeness of [his] youngest niece, who has never overcome her

father’s death.” Id. He “experienced sleepless nights” following the death of his brother but has

fewer such periods today. Id. ¶ 7. He also experiences stress, loss, and emptiness. Id.

         Fourth and finally, Doris, Alexander, Michal, and Yael Lelchook have all shown that

they are immediate family members of the victim, by submitting uncontroverted affidavits. See

Roth, 78 F. Supp. 3d at 401 (relying on uncontroverted affidavits in concluding that plaintiffs had

proven their status as immediate family members). In FSIA cases, “the ‘immediate family’

requirement is strictly construed . . . ; generally, only spouses, parents, siblings, and children are

entitled to recover.” Id. at 400 (quoting Murphy, 740 F. Supp. 2d at 75). Michal Lelchook and

Yael Lelchook are David Lelchook’s daughters. See Inheritance Order. Alexander Lelchook

and Doris Lelchook are David Lelchook’s brother and mother, respectively. See Alexander

Lelchook Decl. ¶ 3; Doris Lelchook Decl. ¶ 3.

         For the foregoing reasons, the undersigned recommends that the Court enter default

judgment on liability for the IIED claim brought by Doris Lelchook, Alexander Lelchook,

Michal Lelchook, and Yael Lelchook.

         C.     Solatium

         Doris Lelchook, Alexander Lelchook, Michal Lelchook, and Yael Lelchook also seek to

hold Syria liable under a theory of solatium. See Compl. at Count II. However, to the extent that

solatium is an actionable claim and not simply a measure of damages, 10 a solatium claim is



   10
        At least one member of this Court has declined to recognize solatium as a theory of


                                                   34
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 35 of 36



“nearly indistinguishable from a claim for IIED.” Flanagan, 87 F. Supp. 3d at 115 (citing

Spencer v. Islamic Republic of Iran, 71 F. Supp. 3d 23, 26–27 (D.D.C. 2014)); see also Valore,

700 F. Supp. 2d at 85. In general, a party may not use multiple theories of liability to pursue

relief for the same injury; as a result, plaintiffs “can only recover once for their claims of IIED

and solatium.” Flanagan, 87 F. Supp. 3d at 116; see also Estate of Hirshfeld, 330 F. Supp. 3d at

138 (citing Kassman v. Am. Univ., 546 F.2d 1029, 1034 (D.C. Cir. 1976)); Braun, 228 F. Supp.

3d at 80 (“[R]ecovery for the same injury under more than one theory of liability is forbidden.”).

Accordingly, given that Doris, Alexander, Michal, and Yael Lelchook have established liability

under an IIED theory, the undersigned will not evaluate the solatium claim as a theory of

liability; instead, that issue will be deferred until Plaintiffs seek damages. Cf. Worley, 75 F.

Supp. 3d at 336 n.10 (applying IIED standard to claims “variously styled solatium and IIED”

given the overlap between those theories); Flanagan, 87 F. Supp. 3d at 115–16 (reviewing

claims based on solatium and IIED solely under the solatium theory of liability given the overlap

between those two claims and the availability of solatium damages). See generally Estate of

Hirshfeld, 330 F. Supp. 3d at 140–41 & n.17 (considering IIED and solatium as a single claim

and applying IIED law to establish liability).

                                     RECOMMENDATION

       For the foregoing reasons, the undersigned recommends that the Court grant-in-part and

deny-in-part Plaintiffs’ Motion for Default Judgment Liability. Specifically, the undersigned

recommends that the Court enter default judgment on liability for the wrongful death claim

brought by Ester Lelchook, in her capacity as the representative of the Estate of David Lelchook;



liability and instead viewed it solely as a means of recovering damages. See Reed, 845 F. Supp.
2d at 213 n.5 (“The FSIA defines solatium as a measure of damages, however, not as an
independent cause of action.”).


                                                 35
     Case 1:16-cv-01550-RC-RMM Document 23 Filed 01/31/19 Page 36 of 36



enter default judgment on liability for the IIED claim brought by Doris Lelchook, Alexander

Lelchook, Michal Lelchook, and Yael Lelchook; and deny default judgment on the wrongful

death claim brought by Doris Lelchook, Alexander Lelchook, Michal Lelchook, and Yael

Lelchook.

                            REVIEW BY THE DISTRICT COURT

       The parties are hereby advised that under the provisions of Local Rule 72.3(b) of the

United States District Court for the District of Columbia, any party who objects to the Report

and Recommendation must file a written objection thereto with the Clerk of this Court within 14

days of the party’s receipt of this Report and Recommendation. The written objections must

specifically identify the portion of the report and/or recommendation to which objection is made,

and the basis for such objections. The parties are further advised that failure to file timely

objections to the findings and recommendations set forth in this report may waive their right of

appeal from an order of the District Court that adopts such findings and recommendation. See

Thomas v. Arn, 474 U.S. 140 (1985).


                                                                        2019.01.31
Dated: January 31, 2019                                                 12:03:09 -05'00'
                                               ROBIN M. MERIWEATHER
                                               UNITED STATES MAGISTRATE JUDGE




                                                 36
